Exhibit 10.1

 

MRI Interventions, Inc.

2013 Non-Employee Director Equity Incentive Plan

 

 

1.      Purpose of the Plan. The purpose of the 2013 Non-Employee Director
Equity Incentive Plan (the “Plan”) is to aid MRI Interventions, Inc., a Delaware
corporation (the “Company”), in recruiting and retaining non-employee directors
of outstanding ability and to motivate such directors to exert their best
efforts on behalf of the Company by providing incentives through the granting of
Awards (defined below). The Company expects that it will benefit from the added
interest which such directors will have in the welfare of the Company as a
result of their proprietary interest in the Company’s success.

 

2.      Definitions. The following capitalized terms used in the Plan have the
respective meanings set forth in this Section 2:

 

“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

“Award” means an Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” means the occurrence with respect to the Company of any of
the following events: (i) a change in the ownership of the Company; (ii) a
change in the effective control of the Company; (iii) a change in the ownership
of a substantial portion of the assets of the Company.

 

For purposes of this definition, a change in the ownership of the Company occurs
on the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board prior to
the date of the appointment or election. A change in the ownership of a
substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Company, acquires assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions, taking into account all such assets acquired during
the 12-month period ending on the date of the most recent acquisition.

 

An event constitutes a Change of Control with respect to a Participant only if
the Participant performs services for the Company, or the Participant’s
relationship to the Company otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

 
1

--------------------------------------------------------------------------------

 

 

The determination as to the occurrence of a Change of Control shall be based on
objective facts and in accordance with the requirements of Section 409A of the
Code.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

“Committee” means the Compensation Committee of the Board (or a subcommittee
thereof as provided under Section 4), or such other committee of the Board
(including, without limitation, the full Board) to which the Board has delegated
power to act under or pursuant to the provisions of the Plan.

 

“Company” has the meaning set forth in Section .

 

“Disability” means Disability as defined for purposes of Section 409A of the
Code. The Disability determination shall be in the sole discretion of the
Committee and a Participant (or his representative) shall furnish the Committee
with medical evidence documenting the Participant’s disability or infirmity
which is satisfactory to the Committee.

 

“Effective Date” means the date the Board approves the Plan, or, if applicable,
such later date as is designated by the Board.

 

“Fair Market Value” means, as of a given date, (i) if the Shares are listed or
admitted to trading on a national securities exchange on such date, the closing
price per Share for the regular market session on such date on the principal
securities exchange on which the Shares are listed or admitted to trading, or
(ii) if the Shares are not listed or admitted to trading on a national
securities exchange, the average of the per Share closing bid price and per
Share closing asked price on such date as reported on a quotation system, or
(iii) in the absence of a market for the Shares of the type described in the
foregoing clauses (i) or (ii), the value established by the Committee in good
faith pursuant to the reasonable application of a reasonable valuation method
under Treasury Regulation Section 1.409A-1(b)(5)(iv)(B). With respect to clause
(i) above, if no sale of Shares shall have been reported on such principal
securities exchange on such date, then the immediately preceding date on which
sales of the Shares have been so reported shall be used. With respect to clause
(ii) above, if no closing bid and asked prices shall have been reported on such
date, then the immediately preceding date on which such prices have been
reported shall be used.

 

“Option” means a stock option granted pursuant to Section 5 of the Plan.

 

“Option Price” means the purchase price per Share of an Option, as determined
pursuant to Section 5(a) of the Plan.

 

“Other Stock-Based Awards” means Awards granted pursuant to Section 7 of the
Plan.

 

“Participant” means a non-employee director of the Company who is selected by
the Committee to participate in the Plan.

 

“Person” means a “person”, as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

 

 
2

--------------------------------------------------------------------------------

 

 

“Plan” has the meaning set forth in Section 1.

 

“Service” means a Participant’s service as a non-employee director of the
Company.

 

“Shares” means shares of common stock of the Company.

 

“Stock Appreciation Right” means a stock appreciation right granted pursuant to
Section 6 of the Plan.

 

3.      Shares Subject to the Plan. Subject to Section 8 of the Plan, the total
number of Shares which may be issued under the Plan is 570,000. The Shares may
consist, in whole or in part, of unissued Shares or treasury Shares. The
issuance of Shares or the payment of cash upon the exercise of an Award or in
consideration of the cancellation or termination of an Award shall reduce the
total number of Shares available under the Plan, as applicable. Shares subject
to Awards that terminate or lapse without the payment of consideration may be
granted again under the Plan.

 

4.      Administration. The Plan shall be administered by the Committee. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or advisable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or advisable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). The Committee shall have the full power
and authority to establish the terms and conditions of any Award consistent with
the provisions of the Plan and to waive any such terms and conditions at any
time (including, without limitation, accelerating or waiving any vesting
conditions). Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated. Awards may, in the discretion of the
Committee, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Company or any entity acquired by
the Company or with which the Company combines. The number of Shares underlying
such substitute awards shall be counted against the aggregate number of Shares
available for Awards under the Plan. The Committee shall require payment of any
minimum amount it may determine to be necessary to withhold for federal, state,
local or other taxes as a result of the exercise, vesting or grant of an Award.
Unless the Committee specifies otherwise, the Participant may elect to pay a
portion or all of such minimum withholding taxes, to the extent not paid in
cash, by (i) delivery in Shares, or (ii) having Shares withheld by the Company
from any Shares that would have otherwise been received by the Participant. The
number of Shares so delivered or withheld shall have an aggregate Fair Market
Value sufficient to satisfy the applicable minimum withholding taxes.

 

 
3

--------------------------------------------------------------------------------

 

 

5.      Terms and Conditions of Options. Options granted under the Plan shall be
non-qualified stock options for federal income tax purposes, and shall be
subject to the foregoing and the following terms and conditions and to such
other terms and conditions, not inconsistent therewith, as the Committee shall
determine:

 

(a)     Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted (other than in the case of Options granted in
assumption or substitution of previously granted awards, as described in Section
4; provided that such assumption or substitution is described in Treasury
Regulation Section 1.409A-1(b)(5)(v)(D)).

 

(b)     Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted. Each Award agreement shall set forth the extent to
which the Participant shall have the right to exercise the Option following
termination of the Participant’s Service. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award agreements,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination.

 

(c)     Exercise of Options. Except as otherwise provided in the Plan or in an
Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of this
Section 5, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii), (iii) or (iv)
in the following sentence. The purchase price for the Shares as to which an
Option is exercised shall be paid to the Company to the extent permitted by law,
(i) in cash or its equivalent (e.g., by personal check) at the time the Option
is exercised, (ii) in Shares having a Fair Market Value equal to the aggregate
Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided, that such Shares have
been held by the Participant for no less than six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles), (iii)
partly in cash and partly in Shares (as described in (ii) above), (iv) if there
is a public market for the Shares at such time, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased, or (v) to the extent the Committee shall approve in the Award
agreement or otherwise, through “net settlement” in Shares. In the case of a
“net settlement” of an Option, the Company will not require a cash payment of
the Option Price of the Option set forth in the Award agreement, but will reduce
the number of Shares issued upon the exercise by the largest number of whole
Shares that have a Fair Market Value that does not exceed the aggregate Option
Price set forth in the Award agreement. With respect to any remaining balance of
the aggregate Option Price, the Company shall accept a cash payment. No
Participant shall have any rights to dividends or other rights of a stockholder
with respect to Shares subject to an Option until the Participant has given
written notice of exercise of the Option, paid in full for such Shares and, if
applicable, has satisfied any other conditions imposed by the Committee pursuant
to the Plan.

 

(d)     Attestation. Wherever in this Plan or any agreement evidencing an Award
a Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment
and/or shall withhold such number of Shares from the Shares acquired by the
exercise of the Option, as appropriate.

 

 
4

--------------------------------------------------------------------------------

 

 

6.      Terms and Conditions of Stock Appreciation Rights.

 

(a)     Grants. The Committee may also grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine), and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 6 (or such additional
limitations as may be included in an Award agreement).

 

(b)     Terms. The exercise price per Share of a Stock Appreciation Right shall
be an amount determined by the Committee but in no event shall such amount be
less than the Fair Market Value of a Share on the date the Stock Appreciation
Right is granted (other than in the case of a Stock Appreciation Right granted
in assumption or substitution of previously granted awards, as described in
Section 4; provided that such assumption or substitution is described in
Treasury Regulation Section 1.409A-1(b)(5)(v)(D)); provided, however, that, in
the case of a Stock Appreciation Right granted in conjunction with an Option, or
a portion thereof, the exercise price may not be less than the Option Price of
the related Option. Each Stock Appreciation Right granted independent of an
Option shall entitle a Participant upon exercise to an amount equal to (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over (B)
the exercise price per Share, times (ii) the number of Shares covered by the
Stock Appreciation Right. Each Stock Appreciation Right granted in conjunction
with an Option, or a portion thereof, shall entitle a Participant to surrender
to the Company the unexercised Option, or any portion thereof, and to receive
from the Company in exchange therefor an amount equal to the product of (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over (B)
the Option Price per Share, times (ii) the number of Shares covered by the
Option, or portion thereof, which is surrendered. The date on which a notice of
exercise is received by the Company shall be the exercise date. Payment shall be
made in Shares or in cash, or partly in Shares and partly in cash (any such
Shares valued at such Fair Market Value), as set forth in the Award agreement or
as otherwise permitted by the Committee. Stock Appreciation Rights may be
exercised from time to time upon actual receipt by the Company of written notice
of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. No fractional Shares will be issued in
payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.

 

(c)     Limitations. The Committee may impose, in its sole discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit, but in no event shall a Stock Appreciation Right be
exercisable more than ten years after the date it is granted.

 

 
5

--------------------------------------------------------------------------------

 

 

7.      Other Stock Based Awards. The Committee, in its sole discretion, may
grant Awards of Shares, Awards of restricted Shares and Awards that are valued
in whole or in part by reference to, or are otherwise based on the Fair Market
Value of, Shares (“Other Stock-Based Awards”). Such Other Stock-Based Awards
shall be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives. Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan. Subject to the provisions
of the Plan, the Committee shall determine to whom and when Other Stock-Based
Awards will be made; the number of Shares to be awarded under (or otherwise
related to) such Other Stock-Based Awards; whether such Other Stock-Based Awards
shall be settled in cash, Shares or a combination of cash and Shares; and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all Shares so awarded
and issued shall be fully paid and non-assessable).

 

8.      Adjustments upon Certain Events. Notwithstanding any other provisions in
the Plan to the contrary, the following provisions shall apply to all Awards
granted under the Plan:

 

(a)     Generally. In the event of any change in the outstanding Shares after
the Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares or other corporate exchange or change in capital structure, any
distribution to stockholders of Shares (other than regular cash dividends) or
any similar event, the Committee without liability to any person shall make such
substitution or adjustment, if any, as it deems to be equitable (subject to
Section 15), as to the number or kind of Shares or other securities issued or
reserved for issuance as set forth in Section 3 of the Plan or pursuant to
outstanding Awards; provided that the Committee shall determine in its sole
discretion the manner in which such substitution or adjustment shall be made.

 

(b)     Change of Control. In the event of a Change of Control (or similar
corporate transaction) after the Effective Date, the Committee may (subject to
Section 15), but shall not be obligated to, (i) accelerate, vest or cause the
restrictions to lapse with respect to all or any portion of an Award, (ii)
cancel such Awards for fair value (as determined in the sole discretion of the
Committee) which, in the case of Options and Stock Appreciation Rights, may
equal the excess, if any, of value of the consideration to be paid in the Change
of Control transaction to holders of the same number of Shares subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate exercise price of such Options or
Stock Appreciation Rights, (iii) provide for the issuance of substitute Awards
that will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder as determined by the Committee in its sole
discretion, or (iv) provide that for a period of at least 10 days prior to the
Change of Control, such Options shall be exercisable as to all Shares subject
thereto and that upon the occurrence of the Change of Control, such Options
shall terminate and be of no further force or effect. For the avoidance of
doubt, pursuant to (ii) above, the Committee may cancel Options and Stock
Appreciation Rights for no consideration if the aggregate Fair Market Value of
the Shares subject to such Options or Stock Appreciation Rights is less than or
equal to the aggregate Option Price of such Options or exercise price of such
Stock Appreciation Rights.

 

 
6

--------------------------------------------------------------------------------

 

 

9.      No Right to Continued Service or Awards. The granting of an Award under
the Plan shall impose no obligation on the Company to continue the Service of a
Participant. No Participant or other Person shall have any claim to be granted
any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

 

10.     Successors and Assigns. The Plan shall be binding on all successors and
assigns of the Company and the Participants, including, without limitation, the
estate of each such Participant and the executor, administrator or trustee of
such estate, and any receiver or trustee in bankruptcy or any other
representative of the Participant’s creditors.

 

11.     Nontransferability of Awards. Unless otherwise determined by the
Committee, an Award shall not be transferable or assignable by the Participant
otherwise than by will or by the laws of descent and distribution. An Award
exercisable after the death of a Participant may be exercised by the legatees,
personal representatives or distributees of the Participant.

 

12.     Amendments or Termination. The Committee may amend, alter or discontinue
the Plan, but no amendment, alteration or discontinuation shall be made which,
without the consent of a Participant, would materially adversely impair any of
the rights under any Award theretofore granted to such Participant under the
Plan; provided, however, that the Committee may amend the Plan in such manner as
it deems necessary to permit the granting of Awards meeting the requirements of
the Code or other applicable laws (including, without limitation, to avoid
adverse tax consequences to the Company or any Participant).

 

Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event the Committee determines that any amounts
payable hereunder will be taxable to a Participant under Section 409A of the
Code and related Department of Treasury guidance prior to payment to such
Participant of such amount, the Company may (i) adopt such amendments to the
Plan and Awards and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder, and/or (ii) take such other actions as the
Committee determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A of the Code. 

 

13.     Choice of Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to conflicts of laws.

 

 
7

--------------------------------------------------------------------------------

 

 

14.     Effectiveness of Plan. The Plan shall be effective as of the Effective
Date.

 

15.     Section 409A. Notwithstanding other provisions of the Plan or any Award
agreements thereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant. In the event that it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, any payment or delivery of Shares
in respect of any Award under the Plan may not be made at the time contemplated
by the terms of the Plan or the relevant Award agreement, as the case may be,
without causing the Participant holding such Award to be subject to taxation
under Section 409A of the Code, the Company will make such payment or delivery
of Shares on the first day that would not result in the Participant incurring
any tax liability under Section 409A of the Code. The Company shall use
commercially reasonable efforts to implement the provisions of this Section 15
in good faith; provided that neither the Company, the Committee nor any of the
Company’s employees, directors or representatives shall have any liability to
Participants with respect to this Section 15.

 

 

8

 